33,’+;‘©-01

Mr. Ervin Kay October 5, 2015
TDCJ #1331828

Darrington Unit

59 Darrington Rd.

Rosharon, Tx. 77583

RECHVED|N
couRT 0\= cR!M\NAL APPEALS

TEXAS COURT OF CRIMINAL APPEALS UCT OSZQH
Attn: Court Clerk '
P.O._Box 12308, Capitol Station

Austin , T>_< . 7371 1 ' qb@¢§gggi&,©ie€k

Re§ cause No. wR-aa 710-01; T.c. # 10228331-A, 262nd Judicial
District Court; Breach Of 'Certificate Of Service'.

Dear Court Clerk:

I am the Applicant in the above styled and referenced cause
number. I've forwarded a 'Writ Of Mandamus' before the Court,
seeking this Honorable Court to intervene and compel the lower
court to respond to Applicant's State Habeas, which has been
sitting for over five (5) years.

In an Order from the State Attorney, Hon. JILL F. BURDETTE,
dated 9/24/15, this Applicant was apprised, for the 'very first
time, of the Court of Criminal Appeals' s Order dated 9/23/15.
At no time was this Applicant forwarded a copy of such an
Order. In addition, the State' s "ANSWER AND ANY EXHIBITS" in
response to Applicant's Writ allegations were never forwarded
to him, in breach of_'Certificate Of Service' proceedings.

By depriving this Applicant of the required copy ' of the
State' s Response, and relevant Court Order, I am ‘unable to
submit any necessary 'Rebuttals' to the State' s response, up

to and including a. response 'to nw;'Ineffective Assistance of
Counsel' claims.

Please forward me the necessary 'Orders' to the Clerk, along
with any copy of the State' s and Trial Court response, so that
a 'timely' rebuttal, if any, may be submitted. , Your help in
this matter would be greatly appreciated.

Sincerely,

:Ervin Kay f
Applicant Pro Se

cc: 262nd Judicial District Court